DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment of 6/21/21 has been entered in full. Claims 1-20 are canceled. New claims 21-31 are added, and are the claims under consideration.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention, "ANTIBODY THAT BINDS MURINE WISE PROTEIN", is not descriptive because the claims are limited to an antibody that binds to the amino acids of SEQ ID NO: 95, which the sequence listing indicates is a peptide from a frog of the genus Xenopus. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “ANTIBODY THAT BINDS XENOPUS WISE PROTEIN”.
(2) In the specification as originally filed on 10/15/20, the paragraphs are not numbered sequentially as required by 37 CFR 1.52(b)(6) ("…the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph"). In the instant case, the paragraph numbering on page 3 jumps from ¶ [0005] to ¶ [0021]. Furthermore, the first paragraph on page 6 is numbered [0006] despite being between ¶ ¶ [0027] and [0028].
(3) On page 4, ¶ [0025], the term "Fab2" should be written as "F(ab')2"; compare with the usage on page 6, ¶ [0028]. Likewise, on page 23, [0071], the two instances of the term "F(ab')2" should be written as "F(ab')2".
Appropriate correction is required.




Claim Objections
Claims 22 and 27 are objected to because of the following informalities:
In each of claims 22 and 27, the term "F(ab')2" should be written as "F(ab')2"; compare with the usage on page 6, ¶ [0028].
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The elected invention, as recited in independent claim 21, is an "isolated antibody that specifically binds to the contiguous amino acids of SEQ ID NO: 95". The antibody can be monoclonal, polyclonal, a fragment of a monoclonal antibody such as an Fv, Fab, F(ab')2, or scFv fragment, or a multimer of an scFv fragments such as a diabody, triabody or tetrabody, as recited in dependent claims 22-31. The specification does not identify the specific nature of SEQ ID NO: 95, only referring to it as part of a group of "WISE/SOST-like peptides"; e.g., at ¶ 20 of the published application. The sequence listing identifies SEQ ID NO: 95 as a sequence from a Xenopus species of 
Thus, the claimed invention is directed to a genus of antibodies, one that includes all antibodies that bind to the peptide of SEQ ID NO: 95. The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only; cited on the PTO-892 mailed on 2/26/19 in parent application 15/942,007), and as the peptide of SEQ ID NO: 95 contains 14 amino acids, it includes multiple overlapping continuous and discontinuous epitopes to which different antibodies may bind.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. 
In the instant case, the claims included in the rejection are directed to use of a genus of antibodies defined solely by function, binding to SEQ ID NO: 95. However, this definition by function alone is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what it is; i.e., the specific molecular structure of the antibody. It is only a definition of a useful result rather than a definition of what achieves that result. The specification does not appear to include any specific examples of antibodies that bind to the peptide of SEQ ID NO: 95. Example 1 of the working examples is titled "WISE/SOST Antibody Production", but no specific antibodies that bind to SEQ ID NO: 95 are described. Thus, the specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the claims fail to meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646